UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-8040


DEANTHONY DOANE,

                Plaintiff – Appellant,

          v.

HAROLD CLARKE, VDOC Director; LESLIE FLEMING, KMCC Warden;
J. H. ROBBIN, Sergeant KMCC; C/O R. W. DOWDY, KMCC; C/O E.
M. WALK, KMCC; C/O M. CORDLE, KMCC; C/O J. SHELTON, KMCC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00539-GEC-RSB)


Submitted:   August 8, 2016                 Decided:   August 16, 2016


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


DeAnthony Doane, Appellant Pro Se.         Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       DeAnthony Doane appeals the district court’s order denying

relief    on    his   42    U.S.C.          § 1983   (2012)    complaint.        We   have

reviewed the record and find no reversible error.                         Accordingly,

we     affirm   for    the       reasons       stated   by     the    district    court.

Doane v.    Clarke,        No.   7:14-cv-00539-GEC-RSB           (W.D.    Va.    Dec.    8,

2015).     The motions to submit an affidavit in response to the

district court’s judgment, for an order compelling discovery,

and for appointment of counsel are denied.                            We dispense with

oral    argument      because         the    facts    and     legal   contentions       are

adequately      presented        in    the     materials     before    this   court     and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                                2